The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 26, 2014

                                     No. 04-13-00330-CR

                                      Raymond CLARK,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR4130
                        Honorable Maria Teresa Herr, Judge Presiding


                                        ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

       A majority of the en banc court denies appellant’s motion for rehearing en banc. See TEX.
R. APP. P. 41.2, 49.7.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court